Case 19-61608-grs           Doc 913      Filed 10/29/20 Entered 10/29/20 17:32:28                      Desc Main
                                         Document     Page 1 of 9



                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF KENTUCKY
                                     LONDON DIVISION


In Re:                                                    )                Case No. 19-61608
                                                          )
Americore Holdings, LLC, et al.1                          )                Jointly Administered
                                                          )
                          Debtors.                        )                Chapter 11
                                                          )


            CHAPTER 11 TRUSTEE’S MOTION TO APPROVE MODIFIED ASSET
                  PURCHASE AGREEMENT AND ENTER SALE ORDER

         Carol L. Fox, the Chapter 11 Trustee (“Trustee”) of Americore Holdings, LLC, and its

affiliated debtors (collectively, the “Debtors”), files this Motion to Approve Modified Asset

Purchase Agreement and Enter Sale Order (“Motion”) in connection with the Chapter 11 Trustee’s

Amended Motion for Entry of an Order: (A) Authorizing the Sale of Substantially All of the

Debtors’ Assets (St. Alexius) in Accordance with Approved Bid Procedures, as Modified; (B)

Authorizing the Assumption and Assignment of executory Contracts and Unexpired Leases in

Accordance with the Bid Procedures; and (C) Granting Related Relief and Request for Hearing on

July 29, 2020 at 9:00 A.M. Eastern Time (Doc. No. 744) (“Sale Motion”). The Trustee is seeking

the relief in this Motion because since the approval of the Sale Motion, the Trustee and SA Hospital

Acquisition Group, LLC (“SA Hospital Acquisition”) have made modifications to the Asset

Purchase Agreement by and among Carol L. Fox as Chapter 11 Trustee of St. Alexius Properties,

LLC, St. Alexius Hospital Corporation #1, and Success Healthcare 2, LLC and SA Hospital


                                   
1
  The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification numbers in
parentheses): Americore Holdings, LLC (0115); Americore Health, LLC (6554); Americore Health Enterprises, LLC
(3887); Ellwood Medical Center, LLC (1900); Ellwood Medical Center Real Estate, LLC (8799); Ellwood Medical
Center Operations, LLC (5283); Pineville Medical Center, LLC (9435); Izard County Medical Center, LLC(3388);
Success Healthcare 2, LLC (8861); St. Alexius Properties, LLC (4610); and St. Alexius Hospital Corporation #1
(2766).

                                                         1

Case 19-61608-grs           Doc 913    Filed 10/29/20 Entered 10/29/20 17:32:28            Desc Main
                                       Document     Page 2 of 9



Acquisition Group, LLC, by and or through its subsidiaries dated July 10, 2020 (“Original APA”)

to address issues that have arisen since approval of the Sale Motion. In support of the Motion the

Trustee respectfully states as follows:

                                             The Sale Motion

         1.         On July 10, 2020, the Trustee filed her Motion to Approve Designation of Stalking

Horse Bidder (St. Alexius) and Break-Up Fee in Accordance with Approved Bid Procedures and

Sale Motion (Doc. No. 737) (“Stalking Horse Motion”). The Stalking Horse Motion sought to

approve SA Hospital Acquisition as the stalking horse bidder under the approved bid procedures

and authorize certain bid protections in favor of SA Hospital Acquisition in connection with the

sale procedures. The Stalking Horse Motion attached a copy of the Original APA.

         2.         On July 13, 2020, the Trustee filed the Sale Motion seeking approval of the sale of

substantially all the assets of St. Alexius Properties, LLC, St. Alexius Hospital Corporation #1,

and Success Healthcare 2, LLC (collectively, the “St. Alexius Debtors”).

         3.         On July 16, 2020, the Court entered its Order Granting Chapter 11 Trustee’s Motion

to Approve Designation of Stalking Horse Bidder (St. Alexius) and Break-Up Fee in Accordance

with Approved Bid Procedures, and Sale Motion, as Amended (Doc. No. 764) (“Stalking Horse

Order”).

         4.         Following the submission of additional bids, the Trustee determined that SA

Hospital Acquisition was the only party that submitted a qualified bid in accordance with bid

procedures previously approved by the Court.

         5.         On July 29, 2020, the Court conducted a hearing on the Sale Motion, the selection

of SA Hospital Acquisition as the highest and best bidder for the Debtors’ assets, and various

objections by parties in interest (the “Sale Hearing”).



                                                     2
4828-5078-9328.1
Case 19-61608-grs           Doc 913    Filed 10/29/20 Entered 10/29/20 17:32:28            Desc Main
                                       Document     Page 3 of 9



         6.         In support of the Sale Motion, the Trustee submitted various exhibits including a

copy of the Original APA.

         7.         On July 30, 2020, the Court provided its oral ruling approving the Sale Motion and

overruling all objections, but subject to ruling on the Objection of the United States Department

of Health and Human Services to the Sale Motion (Doc. No. 774) (“HHS Objection”).

                                            HHS Agreement

         8.         Following the Sale Hearing, the Trustee and her team have worked closely with SA

Hospital Acquisition to resolve the HHS Objection with the United States Department of Health

and Human Services (“HHS”) and were able to reach an agreement with HHS regarding language

which has been added to the proposed order approving the sale, which proposed order is attached

to this Motion as Exhibit “A”.

         9.         Notwithstanding the failure of the State of Missouri to object or oppose the Sale

Motion, the Trustee and SA Hospital Acquisition have made significant efforts to obtain approval

from the State of Missouri (the “State”) of language similar to that agreed to by HHS. While the

Trustee, SA Hospital Acquisition and the State of Missouri have had productive dialogue, the State

has not to date provided the Trustee or SA Hospital Acquisition with any substantive response to

the proposed language. The Trustee has included the same language approved by HHS to apply

to the State of Missouri in the proposed order.

                                        Modifications to the APA

         10.        Since the approval of the Sale Motion, certain events have created the need for the

Trustee and SA Hospital Acquisition to modify the Original APA to create the (“Modified APA”).

A black line comparison of the Modified APA to the Original APA is attached to this Motion as

Exhibit “B”.



                                                    3
4828-5078-9328.1
Case 19-61608-grs           Doc 913   Filed 10/29/20 Entered 10/29/20 17:32:28            Desc Main
                                      Document     Page 4 of 9



         11.        The Modified APA does not alter in anyway the primary terms of the Original APA

and the sale itself.

         12.        Importantly, under the Modified APA: (i) SA Hospital Acquisition is acquiring all

of the real and personal property associated with the Broadway and Jefferson Campuses owned by

the St. Alexius Debtors, but specifically excludes the cash on hand at closing and the rights to $2.5

million in proceeds from the Master Agreement For Shared Rotational Arrangements entered into

by St. Alexius Hospital Corporation #1, SSM-SLUH, dba SSM Health Saint Louis University

Hospital and SSM Health Care St. Louis dba SSM Health St. Mary’s Hospital – St. Louis the

(“Residency Slot Agreement”); (ii) a purchase price of $17 million minus $1 million for post-

closing revenue from the Residency Slot Agreement minus assumption of accrued and other paid

time off, not to exceed $500,000.00 minus Cure Costs associated with any Assigned Contract

and/or Assigned Leases with approximately $15.5 million net cash paid to the St. Alexius Debtors’

collective estates; and (iii) payment in full of the St. Alexius Debtors’ obligations to Toby Mug

Financing, LLC ($1,656,789.03 plus per diem interest of $1,041.67 after August 21, 2020).

         13.        While the primary terms of the Original APA are unchanged in the Modified APA,

the Modified APA includes new language to address new HHS guidance on the use of funds

provided to St. Alexius Hospital Corporation #1 under the CARES Act.

         14.        This year the federal government allocated $175 billion for the Provider Relief

Fund (“PRF”) under the CARES Act to support providers with the resources required to face the

challenges caused by COVID-19. The PRF was specifically designed for two primary purposes:

(1) to help providers cover the expenses of directly responding to COVID-19, and (2) to provide

some relief to providers to help ease the burdens of lost revenues attributable to COVID-19. The

first purpose has remained constant, but on September 19, 2020, HHS changed the guidance on



                                                    4
4828-5078-9328.1
Case 19-61608-grs           Doc 913    Filed 10/29/20 Entered 10/29/20 17:32:28            Desc Main
                                       Document     Page 5 of 9



how providers must calculate lost revenue. Specifically, HHS initially told providers that they

would be allowed to use “any reasonable method” to estimate the lost revenues attributable to

COVID-19. Indeed, prior guidance suggested that providers may be able to estimate lost revenues

by comparing budgeted revenue to actual revenue or comparing current revenues to prior revenues.

         15.        The General and Targeted Distribution Post-Payment Notice of Reporting

Requirements released by HHS on October 22, 2020 (the “Current Guidance”) defines “lost

revenues attributable to coronavirus, represented as a negative change in year-over-year actual

revenue from patient care related sources (i.e. revenue/net charges from patient care).

         16.        Under the prior guidance from HHS, St. Alexius Hospital calculated a loss of

approximately $43.3 million between January 2020 and September 2020 based on comparing gross

patient revenue for January 2020 through September 2020 to the same period in 2019.

         17.        Under the Current Guidance, St. Alexius Hospital calculated significantly less lost

revenue attributable to coronavirus of approximately between January 2020 and September 2020

based on comparing net patient revenue from January 2020 through September 2020 to the same

period in 2019.

         18.        Additional uses of the PRF under the Current Guidance includes “healthcare related

expenses attributable to coronavirus that another source had not reimbursed and is not obligated

to reimburse”.

         19.        As a result, a significant amount of St. Alexius Hospital Corporation #1’s stimulus

funds remain unspent as of October 1, 2020. Any funds not spent for the benefit of St. Alexius

Hospital will be required to be returned to the federal government.

         20.        In order to provide the maximum benefit to the St. Alexius Hospital, the Trustee

and SA Hospital Acquisition have worked together to identify needed expenditures that qualify



                                                     5
4828-5078-9328.1
Case 19-61608-grs           Doc 913   Filed 10/29/20 Entered 10/29/20 17:32:28             Desc Main
                                      Document     Page 6 of 9



for use under the CARES Act as intended by the federal government. Total additional CARES

Act expenditures are approximately $10 million to $12.5 million

         21.        Moreover, while the Trustee recognizes that there will be some incremental

increase in the value of the St. Alexius Hospital as a result of these expenditures, the Trustee

submits that any increase would not warrant a new sales or bidding process. This is particularly

true because there have been some significant and adverse medical surveys at the hospital since

the sale hearing, as previous noted in the Chapter 11 Trustee’s Status Report filed with the Court

on September 2, 2020. Moreover, these expenditures will significantly benefit the under-served

community who presently rely upon St. Alexius Hospital for their medical needs, including Covid

related care and treatment.

         22.        Use of the PRF for the benefit of St. Alexius Hospital is net neutral to the St.

Alexius Debtors’ respective estates because such funds can only be used as provided by HHS

under the CARES Act or returned to the federal government.

         23.        In addition, in 2021 all PRF participants must report their PRF expenditures and

are required to pay back any amounts that were not used properly according to the two approved

purposes (i.e. lost revenue and healthcare related expense attributable to coronavirus).

         24.        Since the reporting of the PRF expenditures does not occur until after the

anticipated sale date of the Hospital, the Modified APA requires SA Hospital Acquisition to

indemnify the St. Alexius Debtors for any claim asserted by HHS that any of the expenditures do

not qualify under the CARES ACT as appropriate use of PRF payments.

         25.        The change in guidance from HHS also allows St. Alexius Hospital Corporation #1

to seek forgiveness from the federal government for the PPP Loan it received earlier this year

under the CARES Act and the Trustee has already started her efforts to seek forgiveness of that



                                                    6
4828-5078-9328.1
Case 19-61608-grs           Doc 913   Filed 10/29/20 Entered 10/29/20 17:32:28           Desc Main
                                      Document     Page 7 of 9



loan. The Modified APA adds a provision that requires SA Hospital Acquisition to pay St. Alexius

Hospital Corporation #1 an additional $2.7 million dollars in cash within ninety (90) days of the

Trustee providing notice of U.S. Bank or the SBA’s denial of the Trustee’s request to forgive the

PPP Loan.

         26.        The changes made from the Original APA to the Modified APA do not change the

general expectations and understanding of the parties as they previous existed, and do not change

the previously anticipated net benefit to the St. Alexius Debtors’ respective estates arising from

the sale as previously approved by the Court.

         27.        These changes simply allow the Trustee to use the funds provided under the

CARES Act for their intended purpose instead of returning them to the federal government.

         28.        The modifications are a reasonable use of the Trustee’s business judgment under

the circumstances and should be approved.

         29.        A copy of this Motion and all exhibits is being filed and served to participants

receiving ECF notices and served by U.S. first class mail to the U.S. Small Business

Administration and certified mail to U.S. Bank National Association. In addition, a copy of the

Motion, the proposed order, and a blackline comparison of the Asset Purchase Agreement and

Modified Asset Purchase Agreement (less the attached schedules) is being served via U.S. first

class mail to all (a) all creditors and parties in interest, (b) all parties which, to the Trustee’s

knowledge, have or have asserted liens on the Debtors’ assets, (c) all counterparties to executory

contracts and unexpired leases with the Debtors, (d) any party that has expressed an interest to the

Trustee in acquiring any of the Debtors’ assets. A complete list of all parties served by the mailing

agent, BMC Group, Inc. and by the undersigned will be promptly filed upon completion of service.




                                                    7
4828-5078-9328.1
Case 19-61608-grs       Doc 913     Filed 10/29/20 Entered 10/29/20 17:32:28               Desc Main
                                    Document     Page 8 of 9



Any party who does not have access to the ECF document and exhibits will be provided copies of

all schedules to the Modified Asset Purchase Agreement upon request to dlane@bakerlaw.com.

     WHEREFORE, the Trustee respectfully request this Court enter the order attached as

Exhibit “A”: (i) approving the Modified APA; (ii) approving the Sale Motion; and (iii) granting

all other relief that is appropriate under the circumstances.

         Respectfully submitted this 29th day of October 2020.


                                                       s/ Elizabeth A. Green
                                                       ELIZABETH A. GREEN (admitted pro hac vice)
                                                       Florida Bar No. 600547
                                                       BAKER & HOSTETLER LLP
                                                       200 South Orange Avenue, Suite 2300
                                                       Orlando, Florida 32801
                                                       Telephone 407-649-4000
                                                       Facsimile 407-841-0168
                                                       egreen@bakerlaw.com
                                                       Counsel to Chapter 11 Trustee
                                                       

                                                       

                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on October 29, 2020, I electronically filed the foregoing

including all exhibits with the Clerk of Court by using the Court’s CM/ECF system, which will

provide a Notice of Electronic Filing and copy to all parties requesting such notice. In addition,

on October 29, 2020, a copy of the foregoing was served via U.S. First Class Mail to the Small

Business Administration and Certified Mail to U.S. Bank and a copy of the foregoing and all

exhibits (except schedules to the Modified Asset Purchase Agreement, which are available upon

request) via U.S. First Class Mail to (a) all creditors and parties in interest, (b) all parties which,

to the Trustee’s knowledge, have or have asserted liens on the Debtors’ assets, (c) all counterparties

to executory contracts and unexpired leases with the Debtors, (d) any party that has expressed an



                                                  8
4828-5078-9328.1
Case 19-61608-grs        Doc 913    Filed 10/29/20 Entered 10/29/20 17:32:28              Desc Main
                                    Document     Page 9 of 9



interest to the Trustee in acquiring any of the Debtors’ assets. A complete list of all parties served

by the mailing agent, BMC Group, Inc. and by the undersigned will be promptly filed upon

completion of service.


                                                       s/ Elizabeth A. Green
                                                       ELIZABETH A. GREEN




                                                  9
4828-5078-9328.1
